NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6-10, and 19-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with attorney Lei Guo on 2/16/2022.
The application has been amended as follows: 

	In the claims:
	Claim 11, at the end of line 2 through the beginning of line 5, delete “wherein the precursor bond material comprises a bisphenol F and an average ortho to para substituent ratio within a range including at least 1.5:1 and not greater than 9:1, and”. 
	Claim 14, end of line 1 through the beginning of line 2, delete “precursor bond material” and replace it with -- phenolic resin --. 
	Claim 14, line 5, delete “a combination thereof.”
	Claim 15, line 1, delete “precursor bond material” and replace it with -- novolac resin --.
	Claim 19, line 2, delete “thereof” and replace it with -- thereof. --.

Reasons for Allowance
Claims 1-4, 6-15 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest an abrasive article comprising: a body including: a bond material comprising a methylene bridge present at a para or ortho site of an aromatic 
 Furthermore, the prior art do not disclose or suggest an abrasive article comprising: a body including: a bond material comprising a methylene bridge present at a para or ortho site of an aromatic phenolic ring, wherein the bond material consists of cross-linked phenolic resins formed by a precursor bond material and a curing agent, wherein the precursor bond material consists of phenolic resins; and
abrasive particles contained within the bond material,
wherein the bond material comprises an average ortho to para substituent ratio for the methylene bridge within a range including at least 5.3:1 and not greater than
6.4:1.
Moreover, the prior art do not disclose or suggest a method of forming an abrasive article comprising: forming a mixture including a precursor bond material and abrasive particles, wherein the precursor bond material consists of phenolic resin; and forming the abrasive particles including a body including a bond material comprising a methylene bridge present at a para or ortho site of an aromatic phenolic ring and an average ortho or para substituent ratio for the methylene bridge within a range including at least 1.5:1 and not greater than 9:1, wherein the bond material consists of cross-linked phenolic resins formed by the precursor bond material and a curing agent. 

With respect to claim 12, it is not seen to broaden the scope of claim 11 in terms of the claimed ortho to para ratio of at least 2.0:1 despite the fact that claim 12 does not claim any upper limit for the claimed range; this is because claim 12 depends from claim 11, and its range of ratio cannot be broader than the claimed range as claimed in claim 11. 

Amendments made to independent claims 1, 4 and 11 have overcome the prior art rejections and placed the application in condition for allowance.  

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGAH PARVINI/Primary Examiner, Art Unit 1731